Citation Nr: 1547053	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  12-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for polyarteritis nodosum.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction.

4.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depression and alcohol abuse prior to May 9, 2013, and in excess of 70 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).





ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to July 1969, including a tour of duty in Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2008, December 2010, August 2011, and October 2012 of multiple Department of Veterans Affairs (VA) Regional Offices (RO).  In March 2013, the Veteran's appeal was transferred to the RO in Oakland, California, due to the Veteran relocating to that state.

Concerning the issue of entitlement to a higher rating for diabetes mellitus, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction in a separate February 2010 decision.  The Veteran did not appeal this denial.  Although the Veteran did not file a subsequent specific claim for an increased rating for diabetes, the RO independently raised this issue in conjunction with the adjudication of the claim for a TDIU in the August 2011 RO decision.  The Veteran subsequently perfected an appeal of this issue.

Concerning the issues of entitlement to a higher rating for PTSD, entitlement to service connection for hypertension, and entitlement to a TDIU, in a July 2014 decision, the Board remanded these issues to the agency of original jurisdiction (AOJ) for further development.  After performing additional development, the AOJ has returned these issues to the Board.

In a later July 2014 decision, the Board denied service connection for polyarteritis nodosum, claimed as a bilateral lower extremity disability.  The Veteran appealed this July 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court noted that the Veteran had abandoned any objection with regard to entitlement to compensation by VA for peripheral neuropathy; as such, the portion of the July 2014 Board decision which denied service connection for a bilateral lower extremity disability identified as peripheral neuropathy remained undisturbed.  However, to the extent that the July 2014 Board decision denied service connection for polyarteritis nodosum, the Court granted the joint motion for partial remand filed by representatives for both parties, partially vacating the Board's decision, and remanding the claim for service connection for polyarteritis nodosum to the Board for further proceedings consistent with the joint motion.

In October 2015, the Veteran's attorney submitted a letter to VA indicating that as of the date of that letter, he was cancelling the Veteran's power of attorney.  However, the regulations regarding withdrawal of services by a representative after certification of an appeal are enumerated in 38 C.F.R. § 20.608(b)(2) (2015).  The Veteran's attorney has not complied with this regulation, and the Veteran has not submitted a power of attorney in favor of another representative.  Thus, the Board still recognizes John S. Berry as the Veteran's accredited representative.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The issues of entitlement to service connection for hypertension, polyarteritis nodosum, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus with erectile dysfunction requires insulin and a restricted diet, but not regulation of activities.

2.  During the entire period of time on appeal, the evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as disturbances of motivation and mood, sleep problems, irritability problems, impaired impulse control, difficulty in adapting to stressful circumstances and an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus with erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.119, Diagnostic Code 7913 (2015).

2.  The criteria for a rating of 70 percent, but no higher, have been met for the entire period of time on appeal.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I.  VA's Duty to Notify & Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that the notice requirements have been satisfied.  With regard to the Veteran's claims for a higher ratings, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the initial adjudication of the claims, thereby satisfying the VA's duty to notify in this case.

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, post service VA and private treatment records and lay statements are in the file.  

During the appeal period, the Veteran underwent VA examinations to assess the current severity of his service-connected diabetes, most recently in January 2015, and psychiatric disorders, most recently in July 2014.  The VA examinations are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  Additionally, in light of the VA compensation and pension examination findings coupled with the additional adjudications performed by the AOJ, the Board finds substantial compliance with the prior remand directives.  

For the above reasons, the Board finds that VA has fulfilled its duty to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  

II.  Increased Rating Claims

A.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The Veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

B.  Diabetes Mellitus with Erectile Dysfunction, Rated as 20 Percent Disabling

As mentioned above, the Board denied entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction in a February 2010 decision.  The Veteran did not appeal this denial.  The present claim stems from a January 2011 claim for a TDIU.

The Veteran's diabetes mellitus with erectile dysfunction has been rated at 20 percent under Diagnostic Code 7913.

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

Note 2 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  

The definition of "regulation of activities" in the criteria for a 100 percent rating, i.e., "the avoidance of strenuous occupational and recreational activities, "applies to the "regulation of activities" criterion for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho, 21 Vet. App. at 363-365.

On VA compensation and pension examination in June 2011, the examiner felt that the Veteran's diabetes mellitus was stable.  Although there was a history of night sweats, there was no history of fever, chills, or malaise.  No skin or nail abnormalities were found.  The examiner gave a diagnosis of diabetes mellitus with erectile dysfunction, unchanged since the last rating.  The examiner felt that the diabetes and erectile dysfunction had no effects on the Veteran's occupation or daily activities.

On VA compensation and pension examination in January 2015, the examiner noted that the Veteran hat stopped using Metformin.  The Veteran had regular insulin on hand, but he did not use insulin regularly.  No prescription for insulin was found on the Veteran's current active medication list.  The examiner remarked that the Veteran's diabetes mellitus was managed by restricted diet and did not require regulation of activities.  He visited his diabetic care provider less than two times per month.  There were no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the prior 12 months.  The Veteran did not have progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner also remarked that the Veteran's diabetes did not impact his ability to work.  

Based on a careful review of all of the evidence, the Board finds that the Veteran's diabetes mellitus does not warrant a 40 percent evaluation.  The Veteran requires insulin and a restricted diet, but does not require regulation of his activities due to his diabetes.  Although the Veteran takes numerous medications, the rating criteria does not provide for higher evaluations based on the number of medications.  Rather, the rating criteria require that the Veteran's activity have restrictions as a result of his diabetes to consider a higher evaluation.  Here, the evidence does not demonstrate that the Veteran's diabetes mellitus has reached that level of severity.  The Veteran has not asserted that his diabetes mellitus has caused him to restrict his activities, and two separate VA examiners have specifically opined that the Veteran's diabetes mellitus did not require regulation of activities as part of the medical management of his diabetes.  Therefore, the Board is without any discretion and must find that the Veteran's diabetes mellitus is no more than 20 percent disabling.  

The Veteran has additionally not evidenced any further unaddressed complications (vision, neurovascular, etc) related to his diabetes mellitus.  He has not asserted, and the record does not show, that he has diabetic retinopathy, diabetic neuropathy, or diabetic nephropathy.  As noted above, to whatever extent the record may imply that the Veteran sought compensation for peripheral neuropathy, such claim was abandoned during his prior appeal to the Court concerning his claim for service connection for a bilateral lower extremity disability.  Concerning his assertions regarding his current diagnoses of hypertension and polyarteritis nodosum, these assertions will be considered more fully in the remand section below.  In short, there are no further unaddressed complications of diabetes that require a further separate rating.

C.  PTSD, Rated as 50 Percent Disabling Prior to May 9, 2013, and 70 Percent Disabling Thereafter

The Veteran's PTSD has been evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).

Under Diagnostic Code 9434, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

A June 2005 Vet Center therapy record reveals that the Veteran had no suicidal or homicidal ideation.  He became tearful easily.

A June 2006 statement from G.A.V., the Veteran's spouse, indicates that the Veteran experienced nightmares frequently.  She said his anger and depression interrupted his work.  He had difficulty with intimacy, and he was often uncommunicative.

On VA compensation and pension examination in June 2006, the Veteran reported that he was not currently involved in any mental health treatment, although he continued to take Wellbutrin.  He was dressed comfortably and appropriately for the examination.  No psychomotor agitation was displayed.  The Veteran was reactive, spontaneous, and expressive.  He appeared somewhat anxious and sad.  He was oriented to person, place, and time.  Immediate, recent, and remote memory appeared grossly intact.  No obsessions, delusions, or compulsions were displayed.  He reported ongoing nonintentional suicidal ideation but denied homicidal ideation.  A GAF score of 70 was assigned.

In July 2006, a VA treatment provider noted that the Veteran had a normal affect and mood.  The Veteran's memory and judgment appeared to be normal.

A February 2007 Vet Center evaluation revealed that the Veteran had no delusions, hallucinations, or disorganized thinking.  The Veteran had poor appetite and felt unsettled.  His energy level was low.  He had no suicidal or homicidal thoughts.  The treatment provider found the Veteran to be articulate and introspective.  A GAF score of 55 was assigned.

A VA psychiatric consult completed in June 2007 shows that the Veteran had recently started taking Wellbutrin.  The Veteran reported having no joy in his life.  He had feelings of guilt.  The examiner indicated that the Veteran was neat, pleasant, and cooperative.  The Veteran had no psychomotor abnormalities.  His mood was depressed and anxious.  His thoughts were logical, and he denied experiencing suicidal or homicidal ideation.  

On private psychological evaluation in March 2008, the Veteran reported experiencing anger, sadness, anxiety, flashbacks, hypervigilance, intrusive thoughts, nightmares, and an exaggerated startle reflex.  He related that he had nightmares on most nights and was anxious in groups.  His speech was normal in rate, rhythm, and tone.  His thought process and content appeared largely logical and coherent, and there was no overt evidence of markedly impaired memory functioning.  There were no apparent difficulties with basic judgment.  No evidence of psychosis was found on testing.  The Veteran was tearful and described his mood as pervasively angry.  A GAF score of 35 was assigned, and the examiner recommended application to an inpatient PTSD treatment program.

A June 2008 letter from R.B.T., Psy.D., reflects that the Veteran experienced significant chronic distress, which included flashbacks, distressing dreams, insomnia, and depression.

On VA compensation and pension examination in September 2009, the Veteran reported experiencing some marital difficulties due to communication problems.  The examiner found the Veteran to be neatly groomed.  Speech, language, and motor abilities were within normal limits.  The Veteran did not have difficulties following directions.  His affect was depressed.  His thought processes were logical, sequential, and goal directed.  Attention, concentration, and memory appeared to be within normal limits.  The Veteran indicated that he was irritable and experienced nightmares one to two times every two weeks.  The examiner assigned a GAF score of 60.

On VA compensation and pension examination in August 2010, it was noted that the Veteran received regular treatment for PTSD.  He had been prescribed Wellbutrin.  His relationship with his children was distant, and he had few leisure pursuits.  There was no history of assaultiveness.  At the examination, the Veteran was clean and casually dressed.  He appeared tense and restless but spoke with coherent speech.  His attitude was cooperative and attentive.  He displayed a constricted, flat affect.  He appeared depressed and agitated.  He was orientated to person, time, and place.  No delusions were present.  He had difficulty concentrating and had little motivation.  No hallucinations or inappropriate behavior were displayed.  Panic attacks occurred anytime he was in a crowd.  The Veteran occasionally had suicidal thoughts, but he had no history of attempts or a plan.  The examiner deemed the PTSD symptoms to be moderate, and a GAF score of 55 was assigned.

At a VA general compensation and pension examination in June 2011, the Veteran displayed normal affect, mood, and judgment.  No obsessive behavior, hallucinations, or delusions were found.  The examiner indicated that the Veteran behaved appropriately.

At a substance abuse program consult in June 2011, the Veteran sought help for excessive alcohol use.  The treatment provider found the Veteran to be pleasant and cooperative.  His thoughts were linear and logical.  The Veteran displayed a full affect and denied any suicidal or homicidal ideation.  No psychosis was found.

A VA treatment provider noted in July 2011 that the Veteran was experiencing nightmares up to three times per week.  He had disrupted sleep.  He struggled finding motivation, and he found little joy in life.  The examiner found the Veteran to be neat, pleasant, and cooperative.  The Veteran's speech was spontaneous, well thought out, and of normal rate and tone.  His affect was sad, but his thoughts were logical.  No suicidal or homicidal ideation or psychosis was present.  

In January2012, a VA treatment provider noted that the Veteran's PTSD was stable.  The Veteran presented with a good mood and calm affect.  No suicidal or homicidal ideation was present.  

In March 2012, the Veteran told a VA treatment provider that he was feeling overwhelmed.  He mentioned that he had been looking for a job, but he felt that nobody would hire a person his age.  The examiner noted that the Veteran was neat, pleasant, cooperative, and had no psychomotor abnormalities.  The Veteran's speech was spontaneous, and of a normal rate and tone.  His affect was calm and controlled.  No suicidal or homicidal ideation was present.

A VA treatment record from October 2012 reflects that the Veteran had chronic depression.  No suicidal or homicidal ideation was present.  The examiner found that the Veteran did not present as hypervigilant; undue anxiety was also not found.  

In February 2013, a VA treatment provider noted the Veteran's complaints of depression and lack of energy.  The Veteran had been trying to build a business but had difficulty talking to people.  He denied any suicidal or homicidal ideation.  The Veteran was hypervigilant, often to the point of paranoia.  He had moved to a rural area with no neighbors.  He checked his doors and windows multiple times at night.  The treatment provider felt that the Veteran's PTSD symptoms were significant.  The Veteran's depression and drinking problems were deemed to be related to his PTSD.  

Although the Veteran had nonspecific suicidal ideation in June 2006, he had no specific plan; further, at treatment visits both before and after he denied experiencing suicidal ideation.  The Veteran clearly experiences irritability, but this irritability has not resulted in violence or homicidal ideation.  While crowds cause panic for the Veteran, the record suggests that the Veteran was able to remove himself from uncomfortable situations and aware of when he needed to do so.  

The Board notes that in March 2008, a private examiner assigned the Veteran a GAF score of 35, which is suggestive of symptoms more severe than those contemplated by a 50 percent rating.  Although anger, sadness, anxiety, flashbacks, hypervigilance, intrusive thoughts, nightmares, and an exaggerated startle reflex were noted, the examiner found that the Veteran's speech was normal in rate, rhythm, and tone; his thought process and content appeared largely logical and coherent, and there was no overt evidence of markedly impaired memory functioning.  No apparent difficulties with basic judgment were present, and no evidence of psychosis was found on testing.  

A VA treatment record from May 9, 2013, reflects the Veteran's report of irritability, anxiousness, nightmares, and intrusive thoughts.  No suicidal or homicidal ideation was reported.  The Veteran appeared neat and well groomed.  He had a dysthymic mood.  A GAF score of 48 was assigned.

In July 2013, the Veteran reported at a VA follow-up visit that he had previously had an argument with his wife which resulted in them shoving each other.  As a result, the Veteran spent a night in jail.  The examiner found the Veteran to be polite, cooperative, and well dressed.  His speech was of a normal rate, although the Veteran was angry.  No memory impairment or psychotic symptoms were observed.

A VA follow-up record from January 2014 contains the Veteran's report of significant distress and depressive symptoms.  He said his irritability and anger had increased, and he experienced decreased concentration.  He reported suicidal ideation but had no specific plan.  The examiner found the Veteran to be polite and cooperative although depressed.  No psychotic symptoms were observed, and the Veteran's memory was grossly intact.  His insight was deemed to be fair.

On VA follow-up in July 2014, the Veteran reported that he had no trouble going to sleep during the prior two months.  His energy had improved, but he still experienced significant guilt related to his military experiences.  The examiner found the Veteran to be spontaneous and engaging.  His thought process was linear, abstract, and goal-directed.  Remote memory was intact, and the Veteran's insight was fair.  A GAF score of 50 was assigned.

On VA compensation and pension examination in July 2014, the examiner found the Veteran's PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran said that he spent most of his time around the house watching television.  He was last employed in 2007; he said he was fired for being too angry and demanding.  The examiner found the Veteran to have a depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, and mild memory loss.  Disturbances of mood and difficulty in establishing and maintaining relationships were also present.  The Veteran demonstrated suicidal ideation, impaired impulse control, and neglect of personal appearance and hygiene.  The examiner opined that the Veteran was seriously impaired by his PTSD; the examiner also felt that he could not say that the Veteran suffered from total social and occupational impairment.  

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The Board finds the Veteran's symptoms of his PTSD warrant no more than a 70 percent disability evaluation for entire period of time on appeal.  38 C.F.R. § 4.130, DC 9411.  In this regard, the Board notes that the Veteran had impaired impulse control, suicidal ideation, difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as:  gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.

The July 2014 VA examination noted that the Veteran's PTSD did cause occupational impairment as a result of concentration issues, impaired impulse issues, and difficulty in adapting to stressful circumstances, including in a work-like setting; and an inability to establish and maintain effective relationships.  The examiner noted, however, that the Veteran's PTSD alone did not render him totally occupationally impaired.  

The July 2014 VA examiner also noted that while the Veteran has some difficulty in social relationships due to anger and irritability problems and feelings of detachment, the Veteran has a relationship with his wife.  The Veteran does not display total social impairment.  Therefore, the Veteran's PTSD warrants no more than the currently assigned 70 percent rating from May 9, 2013.

The Board has also considered the Veteran's statements regarding the severity of his PTSD. The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for higher ratings imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

The evidence does not show that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a higher rating at any time relevant to the appeal period.  Therefore, the Veteran's PTSD warrants no more than a 70 percent rating during the appeal period.

D.  Extraschedular Considerations

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes and PTSD disabilities with the established criteria found in the rating schedule for these disabilities shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which they manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for either his diabetes or his PTSD.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular ratings.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Separately, a TDIU rating will be discussed in the remand section below.

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus with erectile dysfunction is denied.

Entitlement to a disability rating of 70 percent, but no higher, for PTSD with depression and alcohol abuse, is granted for the entire period on appeal.  


REMAND

A.  Service Connection for Hypertension

Following the receipt of medical journal articles submitted by the Veteran's representative that links PTSD to hypertension, the Veteran was afforded a VA examination.  See McLendon v. Nicholson, 20 Vet. App 79 (2006).  The examination took place in April 2010.  The examiner opined that the Veteran's hypertension is less likely as not caused by or a result of or aggravated by his PTSD, but he did not offer any supporting rationale.  Instead, he said to refer to the June 2009 rating decision for supporting rationale.  He went on to report that the Veteran did not have depression/PTSD for many years which eliminated long-standing mental illness as a cause of depression.  He also reported that the Veteran initially claimed that his hypertension was caused by agent orange not PTSD and that "All of the above, plus the fact that [hypertension] did not develop in this veteran until 35 years after he exited the military makes it very unlikely that the veteran's [hypertension] was caused by or permanently aggravated by military service or any presently [service connected] condition."  In July 2014, the Board found that this opinion was inadequate for rating purposes since it lacked supporting medical rationale-especially in light of the medical journal articles noted above that support a link between PTSD and hypertension, evidence that the VA examiner did not address.   

Accordingly, the Board remanded the issue of service connection for hypertension to afford the Veteran another VA compensation and pension examination.  This examination was performed in November 2014.  At this time, the Veteran reported that his elevated blood pressure readings might be related to either his PTSD or to his diabetes.  The examiner opined that the Veteran's hypertension was less likely than not secondary to or aggravated by the Veteran's PTSD, as the Veteran had multiple other significant risk factors for hypertension.  In a January 2015 addendum, another VA examiner also opined that the Veteran's hypertension was not proximately due to his PTSD.

Unfortunately, the rationales provided by the November 2014 and January 2015 VA examiners are still insufficient for rating purposes.  Although the examiner provided proper support for his opinion that the Veteran's service-connected PTSD did not cause his hypertension, the rationale regarding why the PTSD does not aggravate his hypertension is unclear-especially in light of the examiner's acknowledgment that high levels of stress can lead to an increase in blood pressure.  Additionally, neither examiner addressed whether the Veteran's hypertension is aggravated by his service-connected diabetes mellitus.

As such, this matter must be remanded to obtain an adequate nexus medical opinion with supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

B.  Service Connection for Polyarteritis Nodosum

As noted above, in a July 2014 decision, the Board denied service connection for polyarteritis nodosum, claimed as a bilateral lower extremity disability.  The Veteran had been afforded a VA examination, and the examiner opined that it was less likely than not that the Veteran had peripheral neuropathy related to his diabetes mellitus as the Veteran had been diagnosed with polyarteritis nodosum, which explained his neuropathic symptoms.  No opinion was given regarding any possible relationship between the diagnosed polyarteritis nodosum and the Veteran's service or his service-connected diabetes mellitus.

In May 2015, the Court granted the joint motion for partial remand filed by representatives for both parties, partially vacating the Board's July 2014 decision, and remanding the claim for service connection for polyarteritis nodosum to the Board for further proceedings.  The Board was instructed to consider if an additional examination or opinion was necessary to determine if the Veteran's diagnosed polyarteritis nodosum was incurred as a result of his military service or if it had been caused or aggravated by the Veteran's service-connected diabetes mellitus.  See joint motion, p. 4.  The Board finds that an additional examination is indeed necessary to obtain such an etiology opinion.  See McLendon; Barr, supra.

C.  TDIU

The Veteran's claim for entitlement to TDIU is encompassed within and inextricably intertwined with the issues of service connection for hypertension and polyarteritis nodosum.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  As such, further consideration of the claim for TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding treatment records.  All attempts to locate these records must be documented in the claims folder.

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

2.  Then, forward the claims file to an appropriate VA examiner for an etiology opinion addressing the Veteran's hypertension.  Following review of the record, the examiner should respond to the following with adequate rationale:

Clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was incurred or aggravated as a complication of his service-connected diabetes mellitus, type 2, PTSD, or alternatively, as a result of his active service, to include his exposure to herbicides while serving in Vietnam.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

3.  Then, schedule the Veteran for the pertinent examination addressing his polyarteritis nodosum.  The claims file must be made available to the examiner for review of the case. 

Following review of the record, the examiner should respond to the following with adequate rationale:

Clarify whether it is at least as likely as not (50 percent or greater probability) that the Veteran's polyarteritis nodosum was incurred or aggravated as a complication of his service-connected diabetes mellitus, type 2, PTSD, or alternatively, as a result of his active service, to include his exposure to herbicides while serving in Vietnam.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

4.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If an examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO/AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations and afford him an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


